Exhibit 10.1

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

AMENDMENT NO. 1 TO THE EMPLOYMENT AGREEMENT (this “Amendment”) made effective as
of August 11, 2011 by and between EMPIRE RESORTS, INC., a Delaware corporation
(hereinafter “Empire”) and NANETTE L. HORNER (hereinafter “Horner”).

WITNESSETH:

WHEREAS, Empire and Horner entered into an Employment Agreement dated as of
July 1, 2010 (hereinafter the “Employment Agreement”);

NOW, THEREFORE, the parties hereto agree to amend the Employment agreement as
follows, effective as of the date hereof:

1. Section 1 shall be amended by deleting the word “second” and inserting the
word “third” in place thereof.

2. Section 2(a) shall be amended by deleting the first sentence entirely and
inserting the sentence below in place thereof:

“During the Term of this Agreement, Executive shall be employed as Senior Vice
President, Chief Counsel and Chief Compliance Officer.”

3. Section 3 shall be amended by deleting the phrase “One Hundred Seventy Five
Thousand Dollars (“$175,000”)” and inserting the phrase “Two Hundred Thousand
($200,000)” in place thereof.

The parties hereby agree that except as specifically provided in and modified by
this Amendment, the Employment Agreement is in all other respects hereby
ratified and confirmed and references to the Employment Agreement shall be
deemed to refer to the Employment Agreement as modified by this Amendment.

*        *        *         *        *

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first written above.

 

EMPIRE RESORTS, INC. By:  

/s/ Laurette J. Pitts

Name:   Laurette J. Pitts Title:   Senior Vice President,   Chief Financial
Officer

/s/ Nanette L. Horner

Nanette L. Horner